Case: 15-10150   Doc# 249   Filed: 11/13/20   Entered: 11/13/20 14:16:38   Page 1 of
                                         5
Case: 15-10150   Doc# 249   Filed: 11/13/20   Entered: 11/13/20 14:16:38   Page 2 of
                                         5
Case: 15-10150   Doc# 249   Filed: 11/13/20   Entered: 11/13/20 14:16:38   Page 3 of
                                         5
Case: 15-10150   Doc# 249   Filed: 11/13/20   Entered: 11/13/20 14:16:38   Page 4 of
                                         5
Case: 15-10150   Doc# 249   Filed: 11/13/20   Entered: 11/13/20 14:16:38   Page 5 of
                                         5
